LETTER OF INTENT
 
THIS LETTER OF INTENT, hereinafter referred to as the “LOI”, is entered into,
dated and made effective this 19th day of June, 2009,
 
 BETWEEN:
AMERICAN PETRO-HUNTER, INC.
      (“APH”) 

   
AND:
S&W OIL & GAS, LLC
      (“S&W”)    

WHEREAS subject to the provisions of this LOI and that “Request for Interest”
executed and delivered contemporaneously herewith, S&W has offered to APH a
proportionate share of S&W’s working interest in and to the Rooney Prospect as
described as: T-29-S, R-24 &25W, Ford County, Kansas, including over 8 sections
and over 5,120 acres (the “Prospect”);


AND WHEREAS APH wishes to acquire a fifty percent (50%) working interest and
eighty-one and one-half percent (81.5%) net revenue interest in the Prospect,
and S&W wishes to sell and transfer to APH, such interests in exchange for
payment to S&W of a total of up to $329,999.76, due and payable as set forth
below.


AND WHEREAS the parties wish to enter into this letter of intent (the “LOI”)
that sets forth the material terms of agreement and payment structure.
 
NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the parties agree as follows:
 
1.  
APH agrees to acquire 32/64ths or twenty five percent (50%) working interest and
eighty-one and one-half percent (81.5%) net revenue interest in the Prospect for
(1) an upfront cash payment of $113,333.12 to cover land acquisition costs and
leasing of 1 and ½ sections of the Prospect, and (2) a cash call right of
$216,666.64 to cover 3D seismic survey costs (turnkey through processing and
interpretation). Provided production is established in the Prospect, and APH has
paid its proportionate share of the costs associated with establishing
production from the well, S&W will deliver to APH an Assignment of fifty percent
(50%) of the working interest and eighty-one and one-half percent (81.5%) net
revenue interest, to APH.



2.
S&W represents and warrants to APH that:



(a)  
it is validly incorporated and is in good standing with all regulatory agencies;

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
there are no legal actions against S&W or its directors or officers nor does S&W
know of any intended legal actions against it or any of its officers or
directors and S&W is not engaged in any legal actions against other parties, and
is current in all filings with tax and regulatory authorities, to the extent any
of the above would materially affect this proposed transaction; and



(c)  
it owns the rights and has the authority and is not precluded by law or contract
from issuing the fifty percent (50%) working interest and eighty-one and
one-half percent (81.5%) net revenue interest in the Prospect as contemplated
under this LO; provided, however, S&W makes no warranty express or implied,
against title defects or encumbrances against the working interest, whether of
record or otherwise.



3.
APH, will not make any disclosure or public announcement of the proposed
transactions, this LOI, or the terms hereof, or the proposed or actual
operations or results hereunder, without the prior knowledge and written consent
of S&W except as required by U.S. securities laws.



 
S&W will not make any disclosure or public announcement regarding APH’s
participation in the proposed transactions, this LOI, the terms hereof, or the
proposed or actual operations or results hereunder, without the prior knowledge
and written consent of APH.



4.
Each party agrees and acknowledges that such party and its directors, officers,
employees, agents and representatives will and may disclose business information
and information about the proposed transaction in the course of securing
financings for APH and S&W and that both parties and their representatives may
be required to disclose that information under applicable regulatory
requirements, if any.



5.
This LOI shall be construed in accordance with, and governed by, the laws of the
State of Kansas, and each party separately and unconditionally subjects to the
jurisdiction of any court of competent authority in Wichita, Kansas, and the
rules and regulations thereof, for all purposes related to this agreement and
their respective performance hereunder and regardless of whether or not any
business, transaction of business or other connection to the State of Kansas is
absent, and otherwise without regard to choice of law provisions.



6.
This LOI is subject to that Request for Interest dated June 19, 2009 and
executed by APH and delivered to S&W contemporaneously herewith.  In the event
of a conflict between the terms of this LOI and the terms of the Request for
Interest, the Request for Interest shall control.



7.
If any term or provision hereof shall be held illegal or invalid, this LOI shall
be construed and enforced as if such illegal or invalid term or provision had
not been contained herein.



 
 

--------------------------------------------------------------------------------

 
8.
All references to currency in this LOI are references to the lawful currency of
the United States of America.



9.  
APH may, at any time upon prior consent of S&W, which consent may be granted or
withheld at S&W’s sole discretion, which consent shall not be unreasonably
withheld, assign any or all of APH’S interest in and to this LOI.



10.  
This LOI shall terminate and be of no further effect upon the occurrence of
either



a.  
The point at which production is successfully established from the proposed
Rooney #1 well, and S&W has delivered to APH the above-described Assignment; or

b.  
The Rooney #1 well has been plugged and abandoned as a dry hole.


 
The above terms are hereby read, understood, acknowledged and accepted effective
the 19th day of June, 2009.


AMERICAN PETRO-HUNTER, INC.




/s/ Robert McIntosh
Name: Robert McIntosh
Title: President, CEO












S&W GAS & OIL, LLC




/s/ R.D. Wood
Name: R.D. Wood
Title: President
 